          Case 1:21-cv-10656-DLC Document 7 Filed 05/13/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 KEITH AUSTIN,                                             Civil Action No. 21-cv-10656-DLC

                Petitioner,

                v.
                                                              ORDER FOR TRANSFER
 UNITED STATES OF AMERICA,

                Respondent.


CABELL, Magistrate Judge

       On April 20, 2021, Keith Austin, now in custody at FMC Devens, filed a motion seeking

a hearing pursuant to 18 U.S.C. § 4247. (D. 1). Because Austin’s motion failed to identify the

statutory basis for his commitment and the court that ordered his commitment, he was granted

additional time to do so. (D. 3). The Order invited the United States Attorney to provide a status

report concerning petitioner’s commitment. Id.

       On May 11, 2021, the government reported that the Western District of Missouri ordered

Austin committed to the custody of the Attorney General pursuant to 18 U.S.C. § 4246. (D. 5).

Pursuant to 18 U.S.C. § 4647(e), a risk assessment is performed annually, and the last report was

filed by the government on September 9, 2020. United States v. Austin, 08-cv-3049-MDH (W.D.

Mo. filed Feb. 6, 2008 See Docket at 32, United States v. Austin, 08-cv-3049-MDH (W.D. Mo.

filed Feb. 6, 2008). On May 12, 2021, Austin filed a pleading with case number 08-3049, the

case number for his civil action in the Western District of Missouri. (D. 6).

       Because the proper venue for a motion seeking a discharge hearing under § 4247(h)

would be with the court that ordered Austin’s commitment, the court will direct the transfer of

this action to the Western District of Missouri.
            Case 1:21-cv-10656-DLC Document 7 Filed 05/13/21 Page 2 of 2




       Based on the foregoing, it is hereby Ordered that:

       1.      The Court orders that this action be transferred to the United States District Court

               for the Western District of Missouri.

       2.      The Clerk shall take no action with respect to this order until 15 days from the

               date this order is docketed. In the event that, within such 15-day period, the

               plaintiff files objections to this order, the case shall be reassigned to a District

               Judge and the Clerk shall take no action on this order until the matter is decided

               by the District Judge.1

       So ordered.

                                             /s/ Donald L. Cabell
                                             DONALD L. CABELL, U.S.M.J.
DATED: May 13, 2021




1
 See Fed. R. Civ. P. 72(a) (providing that, for non-dispositive matters adjudicated by a
magistrate judge, “[a] party may serve and file objections to the order within 14 days”).
                                                  2
